Citation Nr: 1633291	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  13-17 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active military service from April 1952 to April 1956. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions rendered in November 2009 and December 2009 of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.

In June 2016, the Veteran withdrew his request for a Board hearing at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the electronic claims file reveals that further development on the issue of entitlement to service connection for a lumbar spine disorder is warranted.

In written statements of record, the Veteran has asserted that he has a lumbar spine disorder as a result of injury during active service.  He indicated that he had suffered ongoing back pain since a January 1953 injury during service.

Service treatment records reflected treatment for sore back at sick call in January 1953.  In an additional January 1953 treatment record, the Veteran indicated that he had slipped and struck his back resulting in low back pain.  The examiner listed an impression of lumbosacral strain, subsiding.  The Veteran's spine was marked as normal on clinical examination in his April 1952 enlistment examination report and in his April 1956 separation examination report. 

Post-service private treatment records showed typewritten and handwritten lists of medical appointments dated from 1976 to 1979 as well as documented two visits in 1981 with a physician, A. D. K., M. D., at Fremont Orthopaedic Medical Group showing treatment for disability from January to March 1981.  VA treatment records dated in 2013 showed complaints of chronic low back pain.    

In a November 2009 statement, the Veteran's wife, a registered nurse, noted that she knew the Veteran before service and that he returned at the end of 1953 complaining of back pain after falling aboard his ship.  She indicated that he worked for United Can Company after service and re-injured his back.  It was noted that the Veteran was hospitalized several times before he finally agreed to have a laminectomy in 1969.  She commented that he had accepted a settlement from a workman's compensation company that did not include medical care.  She indicated that she had continued to treat his back flare-ups at home and that he finally took the early retirement in 1986.  She noted that he still had flare-ups but they were not as bad, as the Veteran was not working and could avoid, for the most part, things that exacerbate his problem.

Based on the cumulative evidence of record, the Board will not proceed with final adjudication of the claims until a competent VA medical examination and opinion is provided, in order to ascertain the nature and etiology of the Veteran's claimed lumbar spine disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, evidence of record reflects that the Veteran receives VA medical treatment for his claimed lumbar spine disorder from the Livermore VA Medical Center (VAMC) and Palo Alto VA Health Care System (VAHCS).  As evidence of record only includes treatment records dated up to May 2013 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In addition, all identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include records from any lumbar spine surgery in 1969, private treatment records from 1976 to 1981 (to include from A. D. K., M. D., at Fremont Orthopaedic Medical Group), and records from any workman's compensation company.  With any needed assistance from the Veteran, obtain any identified private treatment records reflecting treatment for his claimed lumbar spine disorder.

2.  Obtain updated VA treatment records pertaining to the Veteran's claimed lumbar spine disorder from Livermore VAMC and Palo Alto VAHCS for the time period from May 2013 to the present and associate them with the record.

3.  Thereafter, the Veteran should be afforded an appropriate VA medical examination to clarify the nature and etiology of his claimed lumbar spine disorder.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed. 

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed lumbar spine disorder was causally related to active military service, to include the documented in-service treatment for lumbosacral strain in January 1953.  The examiner should also acknowledge and discuss the assertions in the November 2009 statement by the Veteran's spouse, who is also a registered nurse.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).

4.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the May 2013 statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

